961 F.2d 963
295 U.S.App.D.C. 209
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.James B. DOWD, Petitioner,v.U.S. DEPARTMENT OF EDUCATION, Respondent.
No. 91-1203.
United States Court of Appeals, District of Columbia Circuit.
April 13, 1992.

Before WALD, D.H. GINSBURG and SENTELLE, Circuit Judges.

ORDER
PER CURIAM

1
Upon consideration of the motion to dismiss and the opposition thereto, it is


2
ORDERED that the order to show cause filed January 30, 1992 be discharged.   It is


3
FURTHER ORDERED that the motion to dismiss be granted.   Review of the decision challenged by the petition for review lies in district court.   See 20 U.S.C. § 1082(a)(2).   Further, even if section 1082 did not apply to petitioner's challenge, this court would lack jurisdiction in the absence of an express grant of statutory authority.   See Cutler v. Hayes, 818 F.2d 879, 887 n. 61 (D.C.Cir.1987);   In re School Bd., 475 F.2d 1117 (5th Cir.1973).


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.